Citation Nr: 0407788	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected left foot drop due to anterior 
compartment muscle necrosis, secondary to compartment 
syndrome with rhabdomyolysis, status post fasciotomies with 
muscle debridement.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected right foot drop due to anterior 
compartment muscle necrosis, secondary to compartment 
syndrome with rhabdomyolysis, status post fasciotomies with 
muscle debridement.  

3.  Entitlement to special monthly compensation based on loss 
of use of a foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1999 to June 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 RO decision.  

By way of history, the Board notes that, in a July 2000 RO 
decision, the RO assigned a prestablization rating of 100 
percent for bilateral foot drop due to anterior compartment 
muscle necrosis, secondary to compartment syndrome with 
rhabdomyolysis, status post fasciotomies with muscle 
debridement and endocarditis, effective on June 22, 2000.  
38 C.F.R. § 4.28.  The RO deferred evaluating the veteran's 
claim for special monthly compensation and set reexamination 
of his service-connected bilateral foot condition for July 
2001.  

In September 2000, subsequent to an August 200 VA 
examination, the RO denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
under 38 C.F.R. § 3.350(c)(3).  

In October 2001, the veteran underwent VA examination 
pertaining to his bilateral foot disability.  

In a notice of proposed rating action dated in November 2001, 
the RO informed the veteran of the proposed reduction of the 
100 percent prestablization rating.  

The RO informed the veteran that he had 60-days to dispute 
the proposed reduction by submitting medical or other 
evidence, or by requesting a personal hearing to present 
evidence or argument against the proposed reduction.  No 
response to the November 2001 notice from the veteran.  

In a March 2002 rating decision, the RO assigned a 30 percent 
evaluation for the left leg due to improvement in his 
condition.  The RO also assigned a 30 percent disability 
rating for the veteran's right leg disability.  

That decision also denied entitlement to special monthly 
compensation on the basis of loss of use of one foot under 
38 C.F.R. § 3.350.  The veteran has perfected his appeal with 
respect to service-connected left and right leg disabilities, 
as well as, the denial of special monthly compensation under 
38 C.F.R. § 3.350.  

The veteran's claim for special monthly compensation based on 
loss of use of a foot is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's service-connected left leg condition is 
shown to be productive of a disability picture that more 
nearly approximates that of impairment of Muscle Group XII 
with permanent foot drop requiring the use of leg braces and 
diminished dorsiflexion and 0/5 muscle strength.  

3.  The veteran's service-connected right leg condition is 
shown to be productive of a disability picture that more 
nearly approximates that of impairment of Muscle Group XII 
with permanent foot drop requiring the use of leg braces and 
diminished dorsiflexion and 0/5 muscle strength.  



CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating of 40 percent, 
but not higher. for the service-connected left leg disability 
have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.56(c), 4.68, 4.73 
including Diagnostic Code (DC) 5312, 4.124a including DC 8521 
(2003).  

2. The criteria for the assignment of a rating of 40 percent, 
but not higher for right foot drop have been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.56(c), 4.68, 4.73 including DC 5312, 4.124a 
including DC 8521 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  

The RO has also sought and obtained an examination regarding 
the issue at hand.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing, but he declined.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
March 2002 Rating Decision and a January 2003 Statement of 
the Case (SOC) the RO has attempt to notify him of the 
evidence needed to substantiate his claim.  

The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  Thus, in the Board's 
opinion, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA medical records to which he had 
referred.  

The RO also obtained a VA examination for the veteran in 
August 2000 and October 2001 and scheduled the veteran for a 
hearing that he later declined.  The Board is unaware of any 
additional evidence that is available in connection with this 
appeal.  

The Board concludes that VA met its duty to assist in 
obtaining medical records and other evidence necessary to 
substantiate the veteran's claim.  Therefore, the facts 
relevant to the veteran's claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
The Board will proceed to decide the veteran's claim on the 
merits.  


Entitlement to evaluations in excess of 30 percent for
 left and right foot drop due to anterior compartment muscle 
necrosis,
 secondary to compartment syndrome with rhabdomyolysis, 
status post fasciotomies with muscle debridement.

The veteran service medical records reflect a November 2000 
diagnosis of bilateral lower extremity compartment syndrome 
and rhabdomyolysis.  He underwent bilateral anterior 
compartment fasciotomies and muscle debridements.  
Significant muscle necrosis was noted.  Subsequent to 
physical therapy, the veteran was noted to have bilateral 
foot drop secondary to the bilateral anterior compartment 
muscle necrosis.  Custom walking ankle-foot orthosis were 
ordered.  

In a report of Physical Evaluation Board (PEB) Proceedings, 
the veteran's condition was considered "not sufficiently 
stable for final adjudication."  He was placed on temporary 
disability retired list with reexamination scheduled for July 
2001.  

In August 2000, the veteran underwent VA examination 
regarding his claim for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  

On physical examination, the veteran was noted to walk 
"quite normally" with his ankle-foot orthosis, however, 
without the assistive devices, he has "a significant high-
stepping gait with obvious bilateral foot drop."  The 
veteran's feet were noted to "hang in obvious foot drop 
bilaterally."  

The veteran had 25 degrees of plantar flexion and was unable 
to dorsiflex more than 25 degrees.  He had normal muscle 
strength with all maneuvers of the legs and feet, except 
dorsiflexion, which the examiner noted "he had no movement 
whatsoever" and classified as 0/5.  The examiner opined that 
the veteran's bilateral foot drop was a permanent loss that 
required ankle-foot orthosis braces.  

In October 2001, the veteran underwent VA examination.  Both 
lower extremities on the anterolateral aspect of the leg had 
27x1" surgical scars that were noted to be well healed.  The 
veteran's right ankle had dorsiflexion of 0 to 5 degrees and 
plantar flexion of 0 to 35 degrees.  The veteran's left ankle 
had dorsiflexion of 0 to 8 degrees and plantar flexion of 0 
to 30 degrees.   He had 0/5 motor strength in flexion and 5/5 
in extension, bilaterally.  

The veteran was able to evert and invert his right foot 
against resistance well, however, he could not able to invert 
his left foot.  The examiner noted that when the veteran 
walked without his braces, he had bilateral foot drop.  The 
examiner's impression was that of persistent foot drop with 
muscle weakness.  

Outpatient treatment records dated from May through December 
2002 from the Columbia VA Medical Center (VAMC) were 
obtained.  The veteran's stable, but permanent bilateral foot 
drop was noted consistently, as were his complaints of 
chronic leg pain controlled with prioxicam.  


Analysis

As noted previously, the veteran was granted service 
connection for bilateral foot drop due to anterior 
compartment muscle necrosis, secondary to compartment 
syndrome with rhabdomyolysis, status postoperative 
fasciotomies with muscle debridement and endocarditis in a 
July 2000 rating decision.  

A 100 percent disability evaluation was assigned, effective 
on June 22, 2000, on the basis of 38 C.F.R. § 4.28, for an 
unstabilized condition with severe disability.  See 38 C.F.R. 
§ 4.28 (a 100 percent disability rating is assigned for an 
unstabilized condition with severe disability where 
substantially gainful employment is not yet feasible or 
advisable).  The rating decision noted that, pursuant to 38 
C.F.R. § 4.28, a VA examination would be scheduled for 
approximately July 2001 in order to determine the residual 
level of impairment associated with his service-connected 
disorders.

A prestabilization rating is for assignment where a total 
rating is not immediately assignable under the rating 
schedule or on the basis of individual unemployability, for 
the 12-month period immediately following a discharge from 
service.  A VA examination is not required prior to assigning 
a prestabilization rating.  However, prestabilization ratings 
may be changed to a regular schedular rating at any time, so 
long as a VA examination is provided no earlier than 6 months 
following, nor more than 12 months following discharge from 
service.  In cases where a reduction in evaluation is 
warranted, following such an examination, the higher 
disability evaluation will be continued to the end of the 
12th month after discharge or to the end of the period 
provided under 38 C.F.R. § 3.105(e), which requires 60 days 
notice (for the presentation of additional evidence to show 
that a disability evaluation should be continued) prior to a 
reduction or discontinuation of disability compensation.  See 
38 C.F.R. § 4.28.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2002).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.20, 4.44, 4.45, 4.47, 4.48, 
4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2003).  

The Board notes that the rating criteria for muscle group 
injuries were changed, effective on July 3, 1997, prior to 
receipt of the veteran's claim.  As such, only the revised 
regulations are for application in his case.

Diagnostic Code (DC) 5312 is applicable to rating impairment 
of Muscle Group XII. Muscle Group XII is comprised of the 
anterior muscles of the leg: (1) the tibialis anterior; (2) 
extensor digitorum longus; (3) extensor hallucis longus; and 
(4) peroneus tertius.  The function of Muscle Group XII is 
associated with dorsiflexion (1) extension of the toes, (2) 
and stabilization of arch; 3).  Currently, the veteran is in 
receipt of 30 percent ratings for the right and left foot for 
severe impairment.  The Board notes that this is the highest 
schedular evaluation available for impairment of Muscle Group 
XII.  

In the present case, given the unusual nature of the 
veteran's condition, the Board finds that the service-
connected disability picture more readily approximates the 
rating criteria referable to evaluating that manifested by 
complete paralysis of the external popliteal nerve under 
38 C.F.R. § 4.124a, DC 8521.  

While the veteran's foot disabilities have been evaluated 
under the provisions of Diagnostic Code 5312, other rating 
criteria are potentially applicable.  As a general matter, 
regulations provide in substance that where no specific 
rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In light of the foregoing, the Board will consider the 
potential applicability 38 C.F.R. § 4.124a, DC 8521.  That DC 
is used to evaluate impairment of the external popliteal 
nerve (common peroneal).  Under DC 8521, mild, moderate, and 
severe incomplete paralysis of the nerve warrants a 10 
percent rating, 20 percent rating, and 30 percent rating, 
respectively.  

A 40 percent rating is warranted for a disability picture 
manifested by complete paralysis in which the foot drops and 
there is a slight droop of the first phalanges of all toes.  
In such cases, the veteran cannot dorsiflex the foot or 
extend the proximal phalanges of the toes.  Abduction of the 
foot is lost and adduction of the foot is weakened. 
Anesthesia covers the entire dorsum of the foot and toes.  

Here, the veteran's objectively manifested symptomatology 
involves permanent bilateral foot drop.  On VA examination, 
the veteran walked with bilateral foot drop without his 
ankle-foot orthosis, a condition noted to be permanent in 
nature.  

A review of the medical evidence also reflects the veteran's 
pain and weakness that results in a limitation of 
dorsiflexion to 5 degrees in the right ankle and 8 degrees in 
the left ankle with 0/5 muscle strength on dorsiflexion.  
Oupatient treatment records from the Columbia VAMC reflect 
the veteran's complaints of leg pain controlled with use of 
pain medication.  

Furthermore, the Board notes that, pursuant to 38 C.F.R. § 
4.68, "[t]he combined ratings for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed."  
 
Since the schedular criteria provide for a maximum 40 percent 
rating for disability manifested by amputation of the leg 
below the knee, including amputation of the foot, under 38 
C.F.R. § 4.71a, Diagnostic Codes 5165-5167, a combined rating 
in excess of 40 percent may not be assigned in this case 
under any Diagnostic Code.  

In sum, the evidence supports the veteran's claim of increase 
and, to this extent, the assignment of a 40 percent rating, 
but not higher, under Diagnostic Code 8521 for each service-
connected below-the-knee disability.   



ORDER

An increased rating of 40 percent rating for the service-
connected left foot drop due to anterior compartment muscle 
necrosis, secondary to compartment syndrome with 
rhabdomyolysis, status post fasciotomies with muscle 
debridement, is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

An increased rating of 40 percent rating for the service-
connected right foot drop due to anterior compartment muscle 
necrosis, secondary to compartment syndrome with 
rhabdomyolysis, status post fasciotomies with muscle 
debridement, is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



REMAND

The veteran's service-connected right and left foot drop due 
to anterior compartment muscle necrosis, secondary to 
compartment syndrome with rhabdomyolysis, status post 
fasciotomies with muscle debridement are rated separately in 
accordance with the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5312.  

The Board notes that the rating criteria for muscle group 
injuries were changed, effective on July 3, 1997, prior to 
receipt of the veteran's claim.  As such, only the revised 
regulations are for application in his case.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002).  

Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal, to particularly include the duty, imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

Further, the veteran has contended that his service-connected 
left and right foot drop disability is so severe as to result 
in a loss of use of each foot.  Accordingly, he feels special 
monthly compensation is therefore warranted.  

"Loss of use of a hand or a foot" will be held to exist when 
no effective function remains, other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee, with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, with attention to 
whether the acts of balance or propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  

A review of the medical evidence shows that the veteran's 
bilateral foot drop is a permanent disability that requires 
the use braces in order to maintain a normal gait.  

The Board notes that in August 2000, the veteran underwent a 
VA examination to determine whether the veteran's service-
connected disabilities warranted the need of special monthly 
compensation based on need of regular aid and attendance.  

Similarly, because the issue involves questions of medical 
fact requiring medical knowledge or training for resolution, 
the Board concludes that medical evidence is needed to lend 
plausible support for the issue of entitlement to special 
monthly compensation presented by this case.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
a VCAA notice letter pertaining to the 
claim for special monthly compensation 
benefits based on loss of the use of a 
foot.  

2.  The RO should arrange for the veteran 
to undergo a special VA orthopedic 
examination to obtain information as to 
the severity of the service-connected left 
and right foot drop due to anterior 
compartment muscle necrosis, secondary to 
compartment syndrome with rhabdomyolysis, 
status post fasciotomies with muscle 
debridement.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including X-
ray studies, consultations, and range of 
motion testing of bilateral lower 
extremities (expressed in degrees, with 
standard ranges provided for comparison 
purposes) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should indicate whether the 
severity of the veteran's bilateral foot 
drop is consistent with the loss of use of 
either foot (whether balance, propulsion, 
etc., could be accomplished equally well 
by an amputation stump with prosthesis).  

The examiner should describe any present 
residuals or symptoms of his bilateral 
foot disability and opine as to the degree 
to which service-connected disability 
interferes with the veteran's activities 
of daily living and ability to perform 
substantially gainful employment.  

3.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
claim in light of the applicable rating 
criteria.  If any benefit on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including regulations 
implementing the VCAA.  They should be 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



